EXHIBIT 2.1 Execution Version ASSET PURCHASE AGREEMENT by and between JACO ELECTRONICS, INC. and WPG AMERICAS, INC. Dated as of November 7, 2008 TABLE OF CONTENTS 1. Definitions 1 2. Purchase of Acquired Assets and Assumption of Assumed Liabilities 13 (a) Purchase and Sale of the Acquired Assets 13 (b) Payment of the Purchase Price; Escrow Amount 14 (c) Assignment and Assumption of Liabilities 14 (d) Allocation of Purchase Price 14 (e) Measurement of Assumed Payables and Inventories 15 (f) Non-Franchise Inventory 17 (g) Transaction Taxes 18 3. The Closing and Certain Conduct Prior to and Subsequent to the Closing 18 (a) The Closing 18 (b) Conduct of Business 18 (c) Access and Information 19 (d) Notice of Developments 20 (e) Non-Disclosure of Confidential Information 20 (f) Public Statements 20 (g) Other Actions; Tax Notices 20 (h) Notices to Employees, Customers and Vendors 21 (i) Updated Schedules 21 4. Representations, Warranties and Covenants of the Seller 21 (a) Organization; Governing Instruments 21 (b) Enforceable Obligation 21 (c) Due Authorization 22 (d) Litigation; Observance of Laws 22 (e) Title to Acquired Assets; Condition; Leased Equipment; Inventory 23 (f) Real Property 24 (g) Licenses, Permits, Etc 24 (h) Tax Matters 25 (i) Financial Statements of the Seller 25 (j) Conduct of the Business 25 (k) Liabilities 26 (l) Security Deposits 27 (m) Assigned Contracts 27 (n) No Right of Action 27 (o) Employee Benefits and other Employee Matters 27 (p) Environmental and OSHA Matters 28 (q) Insurance 29 (r) Employment Agreements 29 (s) Employees and Labor Disputes 29 (t) Collective Bargaining Agreements 30 (u). Books of Account; Investigations 30 (v) Governmental Consents 30 (w) Backlog and Returns 30 5. Representations, Warranties and Covenants of the Purchaser 30 (a) Organization 30 (b) Enforceable Obligation 31 (c) Due Authorization 31 (d) Litigation; Observance of Laws 31 (e) Government Consents 32 6. Post-Closing Covenants 32 (a) Sharing of Data 32 (b) Cooperation 32 (c) Collection of Accounts Receivable 33 (d) Employees 34 (e) Tax Matters 34 (f) Bulk Sales 35 (g) No Solicitation of Employees, Suppliers or Customers 36 (h) Non-Competition 36 (i) SEC Filing 37 (j) Payment of Assumed Payables 37 7. Conditions to Closing; Closing Deliveries 37 (a) Conditions to Both Parties’ Obligations 37 (b) Conditions to the Purchaser’s Obligations 38 (c) Conditions to the Seller’s Obligations 40 8. Simultaneous Transactions 41 9. Indemnification. 41 (a) Indemnification by the Seller 41 (b) Indemnification by the Purchaser 42 (c) Loss Indemnity Procedure 43 (d) Payment by Indemnified Party 44 (e) Duration of Indemnification 44 (f) Limitations 44 (g) Survival 45 10. Brokers 45 11. Termination 45 12. Notices 46 13. Miscellaneous 47 (a) Rights Confined to Parties 47 (b) Entire Agreement 47 (c) Assignment 47 (d) Severability 48 (e) Effect of Headings 48 (f) Arbitration and Jurisdiction 48 (g) Governing Law 48 (h) Counterparts 48 (i) Construction 49 (j) Amendments and Waivers 49 ASSET PURCHASE AGREEMENT This
